Citation Nr: 9925095	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  92-19 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for staphylococcus aureus 
bacteremia with lymphadenopathy and eosinophilia, to include 
restoration of a 10 percent rating, currently evaluated as 
zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel
INTRODUCTION

The veteran had active service from October 1977 to October 
1980.

A June 1981 rating decision by the Veterans Administration 
(now Department of Veterans Affairs) (VA) Regional Office in 
Hartford, Connecticut (RO), granted service-connection for 
staphylococcus aureus bacteremia with lymphadenopathy and 
eosinophilia and assigned a 10 percent disability rating, 
effective in October 1980.  A 100 percent disability rating, 
on account of hospitalization for the service-connected 
bacteremia was in effect from January 12, 1981 through the 
end of February 1981.  The 10 percent disability rating was 
resumed, effective March 1, 1981.  In November 1982, 
compensation payments were discontinued because the veteran 
failed to report for a scheduled examination.  
                                                    
In January 1990, the veteran requested an increased rating 
for the service-connected bacteremia with lymphadenopathy and 
eosinophilia.  An April 1990 rating decision continued the 10 
percent disability rating for the bacteremia with 
lymphadenopathy and eosinophilia, effective January 19, 1990, 
the date of receipt of the claim.  In August 1990, he 
submitted a claim for an increased rating for his service-
connected disability (rashes and infections).  He listed his 
address as [redacted] Street.  No action was taken on that claim 
because he failed to report for a scheduled examination; a 
previous examination was deemed inadequate.  

Following a claim for an increased rating received in June 
1991 and an examination, an October 1991 rating decision 
proposed to reduce the 10 percent disability rating for 
bacteremia with lymphadenopathy and eosinophilia to zero 
percent due to the absence of current findings of significant 
pathology.  Later that month, the veteran was notified of the 
proposal and his right to submit additional evidence.  

An April 1992 rating decision effectuated the proposed 
reduction, effective July 1, 1992.  Because of a delay in 
notifying the veteran of the reduction, a May 1992 rating 
decision extended the effective date for the reduction to 
August 1, 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the reduction.  The notice of 
disagreement, which was received in June 1992, referred to 
the May 1992 rating decision but the appeal makes it clear 
that the reduction, not the effective date, is what has been 
appealed.

In October 1994, December 1995 and April 1997, the Board 
remanded this case for additional development.  

In the March 1997 informal hearing presentation, the 
representative asserted that an increased evaluation is 
warranted for the veteran's service-connected eye disorder.  
In the April 1997 remand, the Board referred this matter to 
the RO for appropriate action.  In a May 1999 rating 
decision, the RO continued the zero percent disability rating 
for the service-connected eye disorder and denied a 10 
percent disability rating under the provisions of 38 C.F.R. 
§ 3.324 (1998) for multiple service connected disabilities, 
each of which was zero percent disabling.  The veteran was 
notified of that decision in June 1999 and has not yet 
submitted a notice of disagreement with that decision.  
Accordingly, those matters are not before the Board.  


REMAND

In its April 1997 remand, the Board asked the RO to obtain 
information and records regarding examinations and treatment 
for the veteran's staphylococcus aureus bacteremia with 
lymphadenopathy and eosinophilia since 1995 and to have the 
veteran examined.  

In May 1997, the RO requested the veteran to provide the 
names and addresses of health care providers who had examined 
or and treated him for his staphylococcus disability since 
1995.  The request, which was sent to an address on [redacted] 
Street, does not appear to have been returned as 
undeliverable.  However, it was 



subsequently learned from a relative that the veteran was 
incarcerated at a correctional facility and that prior to 
incarceration, the veteran had lived on a street other than 
[redacted].  In any event, it appears that attempts to have the 
veteran examined have been frustrated by lack of cooperation 
from correctional authorities, although it is not entirely 
clear just what steps were taken by the RO.  For example, it 
appears that instructions for the examination were faxed to 
the warden's office in May 1999, presumably for an 
examination at the facility.  However, any follow-up has not 
been documented in the file.  Additionally, according to a 
report of contact, in April 1999 the veteran's relative 
reported that the veteran was scheduled for release in 
October 1999.  Thus, if he is in fact soon to be released, 
the VA should be able to examine him; if he is not, the 
correctional facility should be contacted again with a 
request to perform the examination if the veteran will not be 
allowed to attend a VA examination, with documentation of all 
contacts.   

An allegation of increased disability from a service-
connected disorder generally establishes a well-
grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The VA has a duty 
to assist the veteran in the development of the facts 
pertinent to his claim for an increased evaluation.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board must 
assure that the development directed in the remand has 
been completed.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Thus, the Board regretfully must remand this case again for 
the following development:  

1.  The complete clinical records of the 
VA hospitalizations in January 1981, 
April 1990 and March 1995 should be 
obtained and associated with the claims 
file.




2.  The RO should ascertain the veteran's 
current address, contacting the relative 
who is referenced in the recent report of 
contact.  If the veteran is soon to be 
released from incarceration, the RO 
should wait until then to develop the 
case further.  Such development should 
include asking the veteran to provide the 
names and addresses of all health care 
providers who examined or treated him for 
staphylococcus aureus bacteremia with 
lymphadenopathy and eosinophilia since 
1995.  If he is not to be released in the 
near future, the RO should write to him 
at the correctional facility for the 
above.  He should be requested to 
authorize the release of these records to 
VA, including any medical records made 
during his incarceration.  The RO should 
obtain any records identified and 
associate them with the claims file.

3.  When the foregoing information has 
been obtained to the extent possible and 
if the veteran has been or soon will be 
released, he should be afforded a VA 
examination by a specialist in hematology 
or infectious diseases, who has not 
previously examined him, to determine the 
current manifestations and degree of 
disability from the service-connected 
staphylococcus aureus bacteremia with 
lymphadenopathy and eosinophilia.  If the 
veteran will continue to be incarcerated 
the RO should again try to arrange for 
the veteran to be made available for a VA 
examination or, in the alternative, try 
to range for the correctional institution 
to examine him in accordance with this 
remand.  All indicated tests and studies 
should be performed.  The claims file, as 
supplemented by any additional evidence 
obtained pursuant to the preceding 
paragraph, and a copy of this remand must 
be made available to any VA examiner and, 
if feasible, to any institutional 
examiner.  The examiner should be 
requested to acknowledge having reviewed 
the record in the examination report.  In 
addition, the examiner (VA or 
institutional) should be furnished a copy 
of the disabilities listed in Appendix B 
of the Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4.  If 
necessary for any institutional examiner 
to evaluate the veteran, copies of 
relevant medical records in the claims 
file should be provided.  

The veteran's history, current 
complaints, and all examination findings 
must be reported in detail by the 
examiner.  The examiner should report all 
disorders found and should identify 
whether any abnormality identified is as 
likely as not a manifestation or residual 
of the service-connected staphylococcus 
aureus bacteremia with lymphadenopathy 
and eosinophilia.  If any 
lymphadenopathy, eosinophilia or skin 
lesions are noted, the examiner should 
state whether they can be dissociated 
from or are manifestations of the 
service-connected disability, and any 
basis for so concluding.  The examiner 
should also express an opinion, based on 
a review of the entire claims folder and 
the examination results, as to whether it 
can now be stated that the staphylococcus 
aureus bacteremia and other findings 
noted during the veteran's VA 
hospitalization in early 1981, which 
formed the basis for service connection, 
were actually manifestations of some 
chronic, underlying, systemic disease and 
the correct diagnosis of that disease.  
All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  

The examiner also should be requested to 
state which disability or disabilities 
listed in Appendix B of the Schedule, is 
most closely analogous to service-
connected staphylococcus aureus 
bacteremia with lymphadenopathy and 
eosinophilia, based on functions 
affected, anatomical localization and 
symptomatology.  

4.  Either the examiner or the physician 
to whom the case is referred pursuant to 
paragraph number 4 should be requested to 
state whether staphylococcus aureus 
bacteremia with lymphadenopathy and 
eosinophilia is a disease subject to 
temporary or episodic improvement and, if 
so, whether all the evidence of record 
clearly warrants the conclusion that 
sustained improvement has been 
demonstrated.  The specialist should also 
be requested to state whether 
staphylococcus aureus bacteremia with 
lymphadenopathy and eosinophilia is a 
disease which becomes comparatively 
symptom free (findings absent) after 
prolonged rest and if so, whether the 
evidence makes it reasonably certain that 
the improvement could be maintained under 
the ordinary conditions of life.

5.  The RO should then review the 
examination report.  If the examination 
report is not responsive to the Board's 
instructions, corrective action should be 
undertaken.  

6.  The claim should then be 
readjudicated.  In determining the 
correct rating for the staphylococcus 
aureus bacteremia with lymphadenopathy 
and eosinophilia, consideration should be 
given to those diseases determine most 
closely analogous to the service-
connected bacteremia with lymphadenopathy 
and eosinophilia.  If the rating criteria 
for those diseases determine most closely 
analogous to the service-connected 
bacteremia with lymphadenopathy and 
eosinophilia have changed since the claim 
was filed in June 1991, the RO should 
consider both the "old" and "new" 
criteria and determine which is more 
favorable to the veteran.  The RO should 
specifically consider the hemic and 
lymphatic system disorders rating 
criteria in effect prior to and as of 
October 23, 1995, and all applicable 
diagnostic codes and regulations.  

If the claim is not granted in full or to the veteran's 
satisfaction, he and his representative should be provided 
with a supplemental statement of the case, which includes all 
appropriate rating criteria and any additional pertinent law 
and regulations and a full discussion of action taken on the 
veteran's claim, consistent with the Court's instructions in 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The regulatory 
response time should be allowed.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


